785 F.2d 929
FIRST ALABAMA BANK OF MONTGOMERY, N.A. and Edward Herbert,Plaintiffs-Appellees.v.PARSONS STEEL, INC., et al., Defendants,A. Pope Gordon, Trustee in Bankruptcy for the Estate ofParsons Steel, Inc., Parsons Steel, Inc., Jim D.Parsons and Melba L. Parsons,Defendants-Appellants.
No. 83-7395.
United States Court of Appeals,Eleventh Circuit.
April 1, 1986.

James Jerry Wood, Thomas R. DeBray, Montgomery, Ala., for Gordon.
Frank M. Wilson, Montgomery, Ala., for Parsons & Parsons Steel.
M.R. Nachman, Jr., James A. Byram, Jr., Montgomery, Ala., for plaintiffs-appellees.
Appeal from the United States District Court for the Middle District of Alabama;  Robert E. Varner, Chief Judge.
Before RONEY and HILL, Circuit Judges, and THORNBERRY,* Senior Circuit Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
The district court judgment in this case was affirmed by this court in First Alabama Bank v. Parsons Steel, Inc., 747 F.2d 1367 (11th Cir.1984).  The judgment of this court has now been reversed by the Supreme Court of the United States.    Parsons Steel, Inc v. First Alabama Bank, --- U.S. ---, 106 S. Ct. 768, 88 L. Ed. 2d 877 (1986).


2
WHEREUPON IT IS ORDERED that the judgment of the district court is reversed, and this cause is remanded to the United States District Court for the Middle District of Alabama for further proceedings in conformity with the opinion of the Supreme Court of the United States.


3
IT IS FURTHER ORDERED that the appellants recover from appellees their costs on this appeal.



*
 Honorable Homer Thornberry, Senior U.S. Circuit Judge for the Fifth Circuit, sitting by designation